DETAILED ACTION
This office action is in response to the RCE filed June 3, 2022 in which claims 1-11 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2022 has been entered.

Response to Arguments
In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sleeve having a proximal end and a distal end, the sleeve having an opening at the distal thereof having a perimeter” on lines 2-3.  This limitation renders claim 1 indefinite at least because the meaning of “the sleeve having an opening at the distal thereof” is not understood and it is unclear which structure is being recited as having a perimeter (e.g. the sleeve, the proximal end, the distal end, the distal, the opening, or something else)?  For purposes of examination, this limitation will be interpreted as “a sleeve having a proximal end and a distal end, the sleeve having an opening at the distal end of the sleeve, the opening of the sleeve having a perimeter.”
Claim 1 recites the limitation “the sleeve lining having an opening at the distal thereof having a perimeter” on line 5.  This limitation renders claim 1 indefinite at least because the meaning of “the sleeve lining having an opening at the distal thereof” is not understood and it is unclear which structure is being recited as having the perimeter (e.g. the sleeve lining, the distal, the opening, or something else)?  For purposes of examination, this limitation will be interpreted as “the sleeve lining having an opening at the distal end of the sleeve lining, the opening of the sleeve lining having a perimeter.”
Claim 1 recites the limitations “for the sleeve lining to sufficient to circumferentially cover at least a portion of a wearer’s hand and the perimeter opening in the sleeve lining retractable inward though the opening at the distal end of the sleeve.”  These limitations render claim 1 indefinite at least because the meanings of “for the sleeve lining to sufficient to circumferentially cover” and “inward though the opening” are not understood.  For purposes of examination, these limitations will be interpreted as “for the sleeve lining to extend sufficiently far distally to circumferentially cover at least a portion of a wearer’s hand, and the perimeter opening in the sleeve lining is retractable inward through the opening at the distal end of the sleeve.”  
Dependent claims are rejected at least for depending from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 10, and 11 are rejected, insofar as definite and as best understood by Examiner, under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2013/0097763 Lewis.
To claim 1, Lewis discloses a garment (1 of Figures 1-6; paras. 0028-0034, 0038-0039) comprising:
a sleeve having a proximal end and a distal end, the sleeve having an opening at the distal end of the sleeve, the opening of the sleeve having a perimeter (annotated Figure 2A, see below); and 
a sleeve lining contained within the sleeve, the sleeve lining having a proximal end and a distal end, the sleeve lining having an opening at the distal end of the sleeve lining, the opening of the sleeve lining having a perimeter, the perimeter of the sleeve lining opening being entirely separate from the perimeter of the sleeve opening (annotated Figure 2A), the sleeve lining attached at the proximal end thereof to be extendable entirely outward through and beyond the sleeve opening perimeter at the distal end of the sleeve (annotated Figure 2A; inasmuch as currently claimed, all portions of inner barrier layer 16 comprising the sleeve lining are considered to be “attached” to the proximal end of the sleeve when the garment is in a fully assembled configuration as depicted in Figure 2A; Examiner respectfully notes that claim 1 does not recite, for example, that the sleeve lining is directly stitched to the proximal end of the sleeve), for the sleeve lining to extend sufficiently far distally to circumferentially cover at least a portion of a wearer’s hand (as depicted in annotated Figure 2A, due to the location of fastener 26 being disposed proximally inward of a distal end tip of the sleeve and the sleeve lining, at least some portions of the distal end of the sleeve lining would be capable of extension beyond the distal end tip of the sleeve and circumferentially covering at least portions of the hand of a wearer), and the perimeter opening in the sleeve lining is retractable inward through the opening at the distal end of the sleeve (annotated Figure 2A).

    PNG
    media_image1.png
    910
    690
    media_image1.png
    Greyscale

To claim 2, Lewis further discloses a garment further comprising:  a retainer having (26) a first end attached to the sleeve at the distal end of the sleeve and to the sleeve lining, wherein the retainer is configured to limit at least the retractable inward movement of the sleeve lining (annotated Figure 2A; para. 0037; the first end of retainer 26 is the portion of fastener 26 attached to the sleeve at the distal end of the sleeve).

To claim 10, Lewis further discloses a garment wherein the garment is a jacket (see Figures 1-6).

To claim 11, Lewis further discloses a garment wherein the jacket comprises a second sleeve having a sleeve liner contained therein (annotated Figure 2A).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis (as applied to claim 1, above) in view of UPSN 5,504,944 Bromer et al.
To claim 3, Lewis discloses a garment as recited in claim 1, above.
Lewis does not expressly disclose a garment further comprising an elastic knit cuff at the distal end of the sleeve lining.
However, Bromer teaches a garment (see Figures 1-2; col. 4, line 40 – col. 6, line 33) comprising an elastic knit cuff (C) at the distal end of the sleeve lining (see Figure 2, reproduced below for convenience; col. 5, line 53 – col. 6, line 14).
Lewis and Bromer teach analogous inventions in the field of garments.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of Lewis to further comprise an elastic knit cuff as taught by Bromer because Bromer teaches that this configuration is known in the art and beneficial for providing thermal insulation for the hand of a wearer that is attached to the garment and cannot be lost (col. 3, lines 28-29).

    PNG
    media_image2.png
    880
    629
    media_image2.png
    Greyscale

To claims 4 and 5, the modified invention of Lewis (i.e. Lewis in view of Bromer, as detailed above) further teaches a garment wherein the cuff comprises a padding (40 of Bromer) configured to be disposed at a location proximate to the wearer’s palm, wherein the padding is removably coupled to the cuff (see Figure 1, reproduced below for convenience; col. 4, line 40 – col. 5, line 53; a patch 40 that is rubberized material and/or leather would provide at least some degree of padding and the stitching could be broken to remove padding 40 from the cuff; Examiner respectfully notes that claim 5 does not recite, for example, that the padding is non-destructively removably coupled to the cuff).

    PNG
    media_image3.png
    875
    647
    media_image3.png
    Greyscale

To claim 6, the modified invention of Lewis (i.e. Lewis in view of Bromer, as detailed above) further teaches a garment wherein the sleeve lining comprises a stretchy material (para. 0029 of Lewis).
To the limitation “stretchy material,” Examiner respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the modified invention of Lewis meets the claim.
Examiner respectfully notes that the limitation “enabling an extension of the cuff outward from the distal end of the sleeve and to retract automatically inward into the sleeve” is functional and does not positively recite a structural limitation but instead requires an ability to so perform and/or function.  As the modified invention of Lewis teaches the structure of the garment as claimed, there would be reasonable expectation for the garment of the modified invention of Lewis to perform such function.

To claim 7, the modified invention of Lewis (i.e. Lewis in view of Bromer, as detailed above) further teaches a garment wherein a combined length of the sleeve lining and the cuff equates approximately to a length of the sleeve (annotated Figure 2A of Lewis).

To claim 8, the modified invention of Lewis (i.e. Lewis in view of Bromer, as detailed above) further teaches a garment further comprising:  a retainer having (26 of Lewis) a first end attached to the sleeve at the distal end of the sleeve and to the sleeve lining, wherein the retainer is configured to limit at least the retractable inward movement of the sleeve lining (annotated Figure 2A of Lewis; para. 0037 of Lewis; the first end of retainer 26 is the portion of fastener 26 attached to the sleeve at the distal end of the sleeve).

To claim 9, the modified invention of Lewis (i.e. Lewis in view of Bromer, as detailed above) further teaches a garment wherein the cuff has an opening (130 of Bromer) therein configured on the cuff for a wearer to insert a thumb into the opening (see Figure 2 of Bromer; col. 5, line 53 – col. 6, line 33 of Bromer).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732